Appellate Case: 21-3216     Document: 010110671022       Date Filed: 04/14/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           April 14, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 21-3216
                                                   (D.C. No. 2:11-CR-20031-JWL-1)
  JUAN MANUEL CORTEZ-DIAZ,                                     (D. Kan.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

       Proceeding pro se, Juan Cortez-Diaz appeals an order denying his motion for a

 reduced sentence under 18 U.S.C. § 3582(c)(1)(A).1 For the reasons set out below,

 we affirm.

       A jury convicted Cortez-Diaz of several drug offenses stemming from his role

 in an interstate methamphetamine operation. Even though Cortez-Diaz had no prior



       *
          After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel.
 But it may be cited for its persuasive value. See Fed. R. App. P. 32.1(a); 10th Cir. R.
 32.1(A).
        1
          We construe Cortez-Diaz’s pro se brief liberally, but we do not act as his
 advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
Appellate Case: 21-3216    Document: 010110671022       Date Filed: 04/14/2022    Page: 2



 convictions, his recommended sentence under the United States Sentencing

 Guidelines (the Guidelines) was life in prison, based primarily on the weight and

 purity of the drugs involved and the application of several offense-level

 enhancements. The district court ultimately imposed the recommended Guidelines

 sentence of life in prison, and we affirmed that sentence as procedurally and

 substantively reasonable. See United States v. Cortez-Diaz, 565 F. App’x 741, 750

 (10th Cir. 2014) (unpublished). Seven years later, in 2021, Cortez-Diaz filed the

 motion at issue in this appeal, alleging that “extraordinary and compelling reasons”

 warranted a reduction in his sentence. § 3582(c)(1)(A). The district court disagreed

 and denied the motion, and Cortez-Diaz appeals.2

       Cortez-Diaz argues that the district court abused its discretion in denying his

 § 3582(c)(1)(A) motion. See United States v. Mannie, 971 F.3d 1145, 1155 (10th Cir.

 2020) (reviewing denial of sentence-reduction motion for abuse of discretion). To

 reduce a defendant’s sentence under § 3582(c)(1)(A), the district court must find that


       2
          Notably, the district court bypassed the government’s threshold argument
 that Cortez-Diaz failed to exhaust administrative remedies, see § 3582(c)(1)(A),
 reasoning that it need not address the argument because exhaustion is not a
 jurisdictional requirement. Although we have since confirmed that exhaustion is
 nonjurisdictional, we made clear that it remains a mandatory claims-processing rule.
 See United States v. Hemmelgarn, 15 F.4th 1027, 1030–31 (10th Cir. 2021).
 Accordingly, the district court should have addressed exhaustion when the
 government properly invoked it below. See Hamer v. Neighborhood Hous. Servs. of
 Chicago, 138 S. Ct. 13, 17 (2017) (“If properly invoked, mandatory claim-processing
 rules must be enforced.”). Nevertheless, we resolve this appeal on the merits (as the
 district court did) because the government declined to file a brief on appeal and thus
 waived the exhaustion issue. See Hemmelgarn, 15 F.4th at 1031 (treating exhaustion
 argument as waived and reaching merits because government did not renew it on
 appeal).
                                            2
Appellate Case: 21-3216    Document: 010110671022        Date Filed: 04/14/2022     Page: 3



 a reduction is (1) justified by “extraordinary and compelling reasons”; (2) “consistent

 with applicable policy statements issued by the Sentencing Commission”; and

 (3) supported by “the factors set forth in [18 U.S.C.] § 3553(a), to the extent that they

 are applicable.” United States v. McGee, 992 F.3d 1035, 1042 (10th Cir. 2021). Here,

 the district court determined that Cortez-Diaz failed the first requirement because he

 alleged no extraordinary and compelling reasons to reduce his sentence. We agree.

       As in the district court, Cortez-Diaz primarily argues that an intervening

 change in law justifies a reduced sentence. Specifically, he notes that a few years

 after he was sentenced, Congress lowered the mandatory minimum prison term for

 some drug offenses from life to 25 years. See First Step Act of 2018, Pub. L. No.

 115-391, § 401, 132 Stat. 5194, 5220–21 (2018) (amending 21 U.S.C. § 841(b)(1)).

 But as the district court explained, that change does not affect Cortez-Diaz: His life

 sentence resulted from the application of the Guidelines, not a statutory mandatory

 minimum. Indeed, Cortez-Diaz could not have received the relevant mandatory

 minimum because it requires two prior felony convictions, see § 841(b)(1)(A), and he

 “had no countable criminal[-]history points,” Cortez-Diaz, 565 F. App’x at 745 n.8.

 Since the intervening legal change Cortez-Diaz cites does not apply to him, the

 district court properly determined that such change does not qualify as an

 extraordinary and compelling reason to reduce his sentence.

       Aside from an intervening change in law, the only other circumstance Cortez-

 Diaz mentions is his “postconviction rehabilitation” efforts, particularly his prison

 employment. Aplt. Br. 14. A statute makes clear, however, that “[r]ehabilitation of

                                            3
Appellate Case: 21-3216    Document: 010110671022         Date Filed: 04/14/2022    Page: 4



 the defendant alone shall not be considered an extraordinary and compelling reason”

 for a sentence reduction. 28 U.S.C. § 994(t); see also McGee, 992 F.3d at 1043. Thus,

 Cortez-Diaz’s rehabilitation, without more, does not support § 3582(c)(1)(A) relief.

       In sum, because Cortez-Diaz offered no extraordinary and compelling reasons

 to reduce his sentence, the district court did not abuse its discretion in denying his

 § 3582(c)(1)(A) motion. We affirm.




                                              Entered for the Court


                                              Nancy L. Moritz
                                              Circuit Judge




                                             4